Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Zlogar on 6/15/2021.

The application has been amended as follows: 

In the abstract at line 1, replace “The present invention relates to a” with ---A---.
In claim 1, line 17, replace “strain” with ---stress---.
In claim 1, line 19, replace “strain” with ---stress---.
In claim 1, line 20, replace “strain” with ---stress---.
In claim 3, line 7, replace “strain” with ---stress---.
In claim 3, line 9, replace “strain” with ---stress---.
In claim 9, line 1, replace “strain” with ---stress---.
In claim 9, line 2, replace “strain” with ---stress---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach nor substantially render obvious a mitral valve therapy device comprising expandable first and second anchors, connecting member extending therebetween, an axis extending between distal and proximal ends and along the connecting member; the first anchor having an anchored configuration in which a first anchor apex is in an anchor portion that is spaced radially furthest away from the axis; the first anchor comprising first and second segments and in the anchored configuration the first segment engages the second segment to form at least one full twist around the second segment in the apex in which the first segment passes over the second segment and then under the second segment and then over the second segment, and the second segment passes under the first segment and then over the first segment and then under the first segment; the first anchor further comprising a securing member for securing ends of the first and second segments therein at a distal end of the securing member, the securing member generally aligned with the connecting member; the first segment extending distally from the securing member, below the axis and away from the apex and forming a first stress relief portion, the second segment extending distally from the securing member, below the axis and away from the apex, and forming a second stress relief portion, wherein the first and second stress relief portions are located distal to where the first and second segments form the at least one full twist.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM H MATTHEWS/           Primary Examiner, Art Unit 3774